Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Krivulka on 2/22/2022.

The application has been amended as follows: 
Claims 6-13 and 16-18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and dependent claims 2-5 and 14-15 drawn to a process of making a polyamide from itaconic acid and polyether di- and/or triamine. 

Claim 1 is amended and presently claims solid state or melt state polymerization.
As  a result, rejection under 35 USC 103 over Duan et al (WO 2015164601) and Schell (US 5804313) in view of Morello (US 4420608) are withdrawn. 


The closest prior art is represented by Senkfor et al (US 20080145696).
Senkfor teaches the reaction product of a triamine and a dialkyl maleate, where the triamine can be represented by Polyoxyalkyleneamine (i.e. Jeffamine, see Abstract and 0024). The process performed without any solvent added (see Example A).

However, Senkfor fails to teach itaconic acid or its derivatives. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765